Name: Commission Regulation (EC) NoÃ 2164/2005 of 23 December 2005 reopening the fishery for Greenland halibut in NAFO zone 3LMNO by vessels flying the flag of Spain
 Type: Regulation
 Subject Matter: Europe;  fisheries
 Date Published: nan

 24.12.2005 EN Official Journal of the European Union L 342/71 COMMISSION REGULATION (EC) No 2164/2005 of 23 December 2005 reopening the fishery for Greenland halibut in NAFO zone 3LMNO by vessels flying the flag of Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (1), and in particular Article 26(4) thereof, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to common fisheries policy (2), and in particular Article 21(3) thereof, Whereas: (1) Council Regulation (EC) No 27/2005 of 22 December 2004 fixing for 2005 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks applicable in Community waters and for Community vessels, in waters where catch limitations are required (3), lays down quotas for 2005. (2) On 24 August 2005 Spain notified the Commission, pursuant to Article 21(2) of Regulation (EC) No 2847/93, that it would provisionally close the fishery for Greenland halibut in the waters of NAFO zone 3LMNO for vessels flying its flag, with effect from 1 September 2005. (3) On 14 September 2005 the Commission, pursuant to Article 21(3) of Regulation (EC) No 2847/93 and Article 26(4) of Regulation (EC) No 2371/2002, adopted Regulation (EC) No 1486/2005 (4) prohibiting fishing for Greenland halibut in the waters of NAFO zone 3LMNO by vessels flying the flag of Spain or registered in Spain. (4) According to new information received by the Commission from the Spanish authorities, a quantity of Greenland halibut is still available in the Spanish quota for NAFO zone 3LMNO. Consequently, fishing for Greenland halibut in these waters by vessels flying the flag of Spain or registered in Spain should be authorised. (5) This authorisation should take effect on 10 December 2005, in order to allow the quantity of Greenland halibut in question to be fished before the end of the year. (6) Commission Regulation (EC) No 1486/2005 should consequently be repealed with effect from 10 December 2005, HAS ADOPTED THIS REGULATION: Article 1 Repeal Regulation (EC) No 1486/2005 is hereby repealed. Article 2 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 10 December 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 2005. For the Commission JÃ ¶rgen HOLMQUIST Director-General for Fisheries and Maritime Affaires (1) OJ L 358, 31.12.2002, p 59. (2) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 768/2005 (OJ L 128, 21.5.2005, p. 1). (3) OJ L 12, 14.1.2005, p. 1. Regulation as last amended by Regulation (EC) No 1300/2005 (OJ L 207, 10.8.2005, p.1). (4) OJ L 238, 14.9.2005 p. 5.